Citation Nr: 1813642	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a prostate condition.

2. Entitlement to service connection for residuals of malaria.

3. Entitlement to service connection for entire body aches.

4. Entitlement to service connection for loss of appetite.

5. Entitlement to service connection for muscle cramping.

6. Entitlement to service connection for numbness of back.

7. Entitlement to service connection for numbness of fingers.

8. Entitlement to service connection for numbness of legs.

9. Entitlement to service connection for trench mouth.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claims file is now in the jurisdiction of the San Diego RO.

In his May 2014 substantive appeal, the Veteran requested a Board videoconference hearing; he withdrew his request in August 2017.

The issues of service connection for a prostate condition and numbness of the back, fingers, and legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having residuals of malaria.

2. The Veteran has not been diagnosed as having a disability manifested by entire body aches.

3. The Veteran has not been diagnosed as having a disability manifested by loss of appetite.

4. The Veteran has not been diagnosed as having a disability manifested by muscle cramping.

5. The Veteran has not been diagnosed as having trench mouth.


CONCLUSIONS OF LAW

1. Service connection for residuals of malaria is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Service connection for entire body aches is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. Service connection for loss of appetite is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. Service connection for muscle cramping is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. Service connection for trench mouth is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board acknowledges the Veteran was not afforded VA examinations for these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to these claims, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).

The Board concludes examinations and opinions with respect to these claims are not needed, as the evidence does not indicate the Veteran has been diagnosed as having these disabilities, nor is there such evidence of recurrent symptoms that raise this duty to further assist.  After careful and sympathetic review of the current evidence, the Board finds that the first factor (1) listed above is not met.  In this regard, the record contains substantial medical records from the appellate period, including ongoing VA and private treatment that document review of health concerns, but these records do not document disabilities relevant to the claims denied in this decision.  Under the facts of this case, the duty to assist by providing opinions does not attach.  In this regard, the Board acknowledges that the Veteran is competent to report symptoms, but is has not been shown to be have the medical knowledge to attribute symptoms to a specific disease.  Again, as noted, the medical records of file do not document relevant disability, and under the facts of this appeal, the Board finds this evidence sufficient to determine that there are not current relevant disabilities as relates to these denied claims.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he has residuals of malaria, body aches, loss of appetite, muscle cramping, and trench mouth related to his military service.

A review of his VA and private medical records do not show diagnosed disabilities related to these reported conditions.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has diagnosed residuals of malaria, body aches, loss of appetite, muscle cramping, or trench mouth during the appellate period or diagnoses close in time to the appeal period.  Although the Veteran is competent to discuss symptoms, he is not competent to provide statements regarding the diagnosis of any such disability.

Here, because there are no diagnoses of residuals of malaria, body aches, loss of appetite, muscle cramping, and trench mouth, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The competent evidence is against a finding of these disabilities at any time relevant to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of malaria is denied.

Entitlement to service connection for entire body aches is denied.

Entitlement to service connection for loss of appetite is denied.

Entitlement to service connection for muscle cramping is denied.

Entitlement to service connection for trench mouth is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends his prostate condition and his numbness of the back, fingers, and legs, diagnosed as peripheral neuropathy of the bilateral upper and lower extremities, are related to service, to include due to exposure to herbicides.  See August 2017 Statement.  While he was afforded VA examinations for these conditions, opinions have not been obtained regarding, to include considering his conceded herbicide exposure.  Therefore, new etiological opinions should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for disabilities on appeal.

2. After completing directive (1), the AOJ should request opinions with examinations from the appropriate VA medical professionals to determine the nature and likely etiology of the Veteran's prostate condition and his numbness of the back, fingers, and legs.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Identify (by diagnosis) all disabilities found related to the prostate, back, fingers, and legs, to include peripheral neuropathy of the bilateral upper and lower extremities.

(b) As to each diagnosed disability, is it at least as likely as not (a 50% or higher degree of probability) that it is related to service, to include the Veteran's conceded exposure to herbicides?

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


